JUDGE, J.
The rendition of the decree in this cause, is alone assigned as error.
The decree is founded upon appropriate and proper proceedings, pursuant to section 2324 of the Revised Code, and we can perceive no error in its rendition.
Under the decree, however, appellant is liable only for the assets which have come to his hands. — Revised Code, § 2326. Whether any execution can be issued on such a decree, or what the proper mode of its enforcement is, we do not decide, as no such question is presented by the record. See the following authorities : — Jenkins v. Gray et al., 16 Ala. 100; Gray v. Jenkins, 24 Ala. 516 ; Howard v. Howard's Adm’r, 26 Ala. 682.
Affirmed.